Citation Nr: 0520676	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant had service between August 1969 to June 1975 
with the Army National Guard, to include a period of active 
duty for training from August to December 1969.  He also had 
active duty from March 24 to March 30, 1970 of unverified 
dates and status. 

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a March 2003 decision by the RO in New 
York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during active service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  

Active service includes active duty, any period of active 
duty for training (ACDUTRA) from which the person has a 
disability due to disease or injury incurred in or aggravated 
by such service, and any period of inactive duty training 
(INACDUTRA) from which the person has a disability due to 
injury incurred in or aggravated by such service.  38 
U.S.C.A. §§ 101(24), 106 (West 2002).

The appellant contends that he has a chronic back disability 
due to an injury incurred during a period of INACDUTRA in 
April 1973.  Private medical records dated in March and June 
1973 contain references to a low back injury which occurred 
in April 1973 while the appellant was on INACDUTRA.  The 
Board notes that in response to a request by the RO that 
National Guard was unable to verify the appellant's duty 
dates.  The Board is of the opinion that the National 
Personnel Records Center should be requested to furnish the 
veteran's periods of ACTUTRA and INACDUTRA, particularly for 
April 1973.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the appropriate 
service department offices to include the 
National Personnel Records Center (NPRC), 
the United States Army Reserve Personnel 
Command (ARPERCEN), in order to obtain 
the appellant's periods ACDUTRA and 
INACDUTRA.  He was a member of HHC, 1st 
Bn 69th Infantry

2.  The RO should schedule the appellant 
for VA examination by an orthopedist in 
order to determine the nature, etiology, 
and severity of any disability involving 
the back.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests, to include x-ray 
studies, deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed clinical 
history regarding back injury and 
subsequent complaints.  Following the 
examination, it is requested that the 
examiner indicate whether the veteran 
currently has a chronic acquired back 
disorder? If yes the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
current chronic acquired back disorder is 
related to April 1973 injury as reported 
by the appellant.  A complete rational 
for any opinion expressed should be 
provided.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the claim is denied, the appellant and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




